DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	An Information Disclosure Statement (IDS) was received on 3/1/2021. All references within this IDS filed 3/1/2021 were considered.
	Another IDS was received on 4/11/2022. This IDS filed 4/11/2022 includes a Foreign Document titled “Japanese Office Action issued in connection with corresponding Japanese Patent Application No. 2020-036773 dated March 8, 2022” which is in the Japanese language. The instant Examiner is not fluent in the Japanese language and a translation of the Foreign Document titled “Japanese Office Action…” was not obtainable by the Examiner, and thus the document was not considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation(s): “to allow for switching by a pivotal operation about an axis that extends in an axial direction of a rotary shaft of the steering unit” [Claim 1]; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Re “to allow for switching by a pivotal operation about an axis that extends in an axial direction of a rotary shaft of the steering unit” [Claim 1], Merriam-Webster’s Dictionary defines “direction” as “the line or course on which something is moving or is aimed to move or along which something is pointing or facing.” Accordingly, the limitation “to allow for switching by a pivotal operation about an axis that extends in an axial direction of a rotary shaft of the steering unit” requires the axis to be coincident with some portion of the rotary shaft of the steering unit, which is not illustrated in the drawings because the drawings illustrate the axis being parallel and offset from the rotary shaft of the steering unit. It is suggested for Applicant to amend the limitation to --to allow for switching by a pivotal operation about an axis that extends parallel to an axial direction of a rotary shaft of the steering unit--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1, the limitation “-type” renders the claim indefinite because the limitation extends the scope of the expression so as to render the expression indefinite. It is unclear by how much the switch device can deviate from being a lever and still be considered a “lever-type” switch device. Therefore, the metes and bounds of the claim cannot be determined. See MPEP 2173.05(b)(III)(E).
Pertinent Art
	Re the claims, no prior art of record discloses the limitation “a lever unit attached to the switch body to allow for switching by a pivotal operation about an axis that extends in an axial direction of a rotary shaft of the steering unit” because no prior art of record discloses a lever unit that is pivotal about an axis that is coincident with an axial direction of a rotary shaft of a steering unit. However, as noted above, this claim limitation is not illustrated by the instant application and thus it was suggested above to amend the limitation to recite --to allow for switching by a pivotal operation about an axis that extends parallel to an axial direction of a rotary shaft of the steering unit--. However, there are prior art references that would read on Claim 1 as amended with the --parallel to-- limitation. 
	For example, Niles (JP 2003-118416, cited in IDS filed 4/11/2022) discloses: a lever-type switch device including multiple switching functionalities for operating multiple vehicle onboard units, the switch device comprising: a switch body (11 or 13) arranged at a back side of a steering unit that is rotated to steer a vehicle (fig 4); and a lever unit (15/25) attached to the switch body to allow for switching by a pivotal operation about an axis (defined by 75) that extends parallel to an axial direction of a rotary shaft (see fig 4, 75 is parallel to axial axis of 7) of the steering unit, wherein the lever unit includes a lever shaft (15/29) extending in a direction intersecting the axis of the pivotal operation (fig 8), a lever head (25) arranged at a distal end of the lever shaft and having a larger dimension than a diameter of the lever shaft (fig 1), and a push operation unit (any of 33a-h) arranged on the lever head to allow for switching by a push operation, and the push operation unit is arranged so that an operation direction of the push operation is directed toward the axis (figs 1 and 3) [Claim 1]; wherein the lever head (25) is shaped to extend from the lever shaft toward opposite sides in a direction intersecting an axial direction of the lever shaft (25 extends on opposite sides of radial direction perpendicular to 7 and extending from 25 to 27), and the push operation unit is arranged on a top surface of the lever head (33g disposed above 33a and is thus a “top surface”) [Claim 2]; wherein the lever shaft includes a base (shown below as BA) that extends in a direction intersecting the axis and an arm (shown below as AR) that is arranged on the base and extends from the back side toward a front side of the steering unit (AR extends away from BA towards driver), and the lever head is arranged at a distal end of the arm at the back side of the steering unit (fig 3) [Claim 3]; a detent mechanism that produces resistance against the pivotal operation of the lever unit about the axis (translation, paragraph [0050]) [Claim 4].

    PNG
    media_image1.png
    229
    284
    media_image1.png
    Greyscale

	Liburdi (US 2003/0019731) discloses: a lever-type switch device including multiple switching functionalities for operating multiple vehicle onboard units, the switch device comprising: a switch body (12); and a lever unit (11) attached to the switch body to allow for switching by a pivotal operation about an axis (defined by 18) that extends parallel to an axial direction of a rotary shaft of the steering unit, wherein the lever unit includes a lever shaft (16) extending in a direction intersecting the axis of the pivotal operation (fig 2), a lever head (14/41/15) arranged at a distal end of the lever shaft and having a larger dimension than a diameter of the lever shaft (fig 1), and a push operation unit (15) arranged on the lever head to allow for switching by a push operation, and the push operation unit is arranged so that an operation direction of the push operation is directed toward the axis (figs 1/2/4) [Claim 1]; wherein the lever head (14/41/15) is shaped to extend from the lever shaft toward opposite sides in a direction intersecting an axial direction of the lever shaft (14 has larger diameter than 16 and thus inherently extends on opposite radial directions relative to 16), and the push operation unit is arranged on a top surface of the lever head (fig 4) [Claim 2]; wherein the lever shaft includes a base (shown below as BA) that extends in a direction intersecting the axis and an arm (shown below as AR) that is arranged on the base and extends from the back side toward a front side of the steering unit (AR extends away from BA towards driver), and the lever head is arranged at a distal end of the arm at the back side of the steering unit (figs 2 and 4) [Claim 3]; a detent mechanism that produces resistance against the pivotal operation of the lever unit about the axis (paragraph [0023]) [Claim 4]; wherein the push operation unit is arranged so that the operation direction of the push operation coincides with a line connecting the push operation unit and the axis (direction of operation of 15 is along axial axis of 16 which intersections axis defined by 18) [Claim 5].

    PNG
    media_image2.png
    229
    294
    media_image2.png
    Greyscale

	Pohanka (US 2015/0059509) discloses a lever-type switch device (4) that is conjointly rotatable with the steering wheel and thus is applicable to Claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J MCGOVERN/Examiner, Art Unit 3656